 



Exhibit 10.3

 

SEPARATION AND MUTUAL RELEASE AGREEMENT

 

THIS SEPARATION AND MUTUAL RELEASE AGREEMENT (the “Agreement”) is made on the
14th day of January 2019 (the “Effective Date”) by and between SBL Holdings
Limited (formerly known as Stater Blockchain Limited), a Company incorporated in
New Zealand and having its registered office at 25 Ti Point Road, Leigh 0985,
New Zealand (“SBL”), and Long Blockchain Corp., a Company incorporated under the
State of Delaware, United States, and having its registered office at 12-1,
Dubon Court, Farmingdale NY-11735 ( “LBCC”). SBL and LBCC are each individually
a “Party” and collectively the “Parties”.

 

WHEREAS, the Parties agree to mutually terminate the Contribution and Exchange
Agreement dated as of March 19, 2018 (the “C&E Agreement”) and to take such
other actions and make such representations and warranties as set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and other agreements contained herein, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

 

  1. Definitions:

 

  a. “Affiliate” of any Person means any Person or entity that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.         b. “Claim” means any award, claim,
action, suit, arbitration, inquiry, proceeding or investigation by or before any
Governmental Authority, commitment, debt, claim, counterclaim, suit, cause of
action, damage, demand, liability, or obligation.         c. “Governmental
Authority” means any federal, state, local or foreign government or political
subdivision thereof, or any agency or instrumentality of such government or
political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.         d. “Person” means an individual, corporation, partnership,
joint venture, limited liability company, Governmental Authority, unincorporated
organization, trust, association or other entity.

 

  2. Termination of the C&E Agreement: The Parties hereby agree that, as of the
Effective Date, the C&E Agreement is terminated with no further force or effect,
except as otherwise set forth herein and Section 7 (Confidentiality) of the C&E
Agreement shall continue to apply.         3. Cancellation of Stock: The Parties
agree that, on or before the Effective Date:

 

  a. LBCC shall (i) cancel and/or redeem the 1,135,435 shares of its issued and
outstanding voting stock held by SBL (the “LBCC Stock”) which were issued to SBL
under the C&E Agreement, (the “LBCC Cancellation”), and which constitute all of
the equity interests issued by LBCC to SBL under the C&E Agreement, (ii)
irrevocably instruct its transfer agent to record such cancellation and/or
redemption on LBCC’s stock ledger, and (iii) take all actions and execute all
documents to ensure that any stock certificates, records and registers
(including electronic versions thereof), or similar representing the LBCC Stock
and the SBL Stock have been repurchased, cancelled and/or redeemed and have no
further force or effect; and

 

   

 

 

  b. SBL shall (i) repurchase and cancel the 99 fully paid ordinary shares in
SBL held by LBCC (the “SBL Stock”), which were issued to LBCC under the C&E
Agreement (the “SBL Cancellation”, collectively with the LBCC Cancellation, the
“Stock Cancellations”), and which constitute all of the equity interests issued
by SBL to LBCC under the C&E Agreement, (ii) irrevocably instruct its transfer
agent or applicable similar entity to record such repurchase and cancellation on
SBL’s share register, and (iii) take all actions and execute all documents to
ensure that any stock certificates, records and registers (including electronic
versions thereof), or similar representing the SBL Stock and the LBCC Stock have
been repurchased, cancelled and/or redeemed and have no further force or effect.

 

  4. Board of Directors:

 

  a. Effective as of or prior to the Effective Date, the member of the board of
directors of LBCC designated by SBL pursuant to the C&E Agreement (the “SBL
Director”) shall resign as a member of the board of directors of LBCC, and LBCC
acknowledges, accepts, and agrees to such resignation. The SBL Director shall
deliver to LBCC as of or prior to the execution of this Agreement a resignation
letter effecting such resignation. The SBL Director hereby waives the right to
receive any payment from LBCC for compensation accrued for services as a
director of LBCC prior to the Effective Date.         b. The Parties acknowledge
that the board of directors of SBL did not appoint an individual designated by
LBCC to the board of directors of SBL pursuant to the C&E Agreement.

 

  5. Release of Claim:

 

  a. Effective from and after the Effective Date, and in consideration of the
mutual covenants and agreements herein, and for other good and valuable
consideration (the receipt, adequacy and sufficiency of which are hereby
acknowledged), LBCC, on behalf of itself, its Affiliates and the directors,
officers, employees, representatives, agents, successors and assigns of each of
the foregoing (collectively, the “LBCC Releasing Parties”), fully, finally and
irrevocably releases, acquits and forever discharges SBL, its Affiliates and
thedirectors, officers, employees, representatives, agents, and the successors
and assigns of each of the foregoing (collectively, the “SBL Released Parties”)
from any and all Claims of every kind and nature whatsoever, past, present, or
future, whether grounded in or based on law or in equity, by contract or in tort
or otherwise, whether actual or potential, known or unknown, matured or
unmatured, contingent or otherwise, arising from events, facts or circumstances
occurring prior to the Effective Date (the “Release Period”), which the LBCC
Releasing Parties ever had, now have or hereafter may have against the SBL
Released Parties in any way relating to LBCC, SBL, the SBL Stock, or the C&E
Agreement and the transactions contemplated thereby, other than any such Claims
that arise from events, facts or circumstances that result in any breach by SBL
Released Parties of their obligations under this Agreement.

 

 2 

 

 

  b. Effective from and after the Closing Date, and in consideration of the
mutual covenants and agreements herein and for other good and valuable
consideration (the receipt, adequacy and sufficiency of which are hereby
acknowledged), SBL on behalf of itself, its Affiliates and the directors,
officers, employees, representatives, agents, successors and assigns of each of
the foregoing, and the SBL Director (collectively, the “SBL Releasing Parties”)
fully, finally and irrevocably release, acquit and forever discharge LBCC and
its respective directors, officers, employees, representatives, agents, and the
successors and assigns of each of the foregoing (collectively, the “LBCC
Released Parties”) from any and all Claims of every kind and nature whatsoever,
past, present, or future, whether grounded in or based on law or in equity, by
contract or in tort or otherwise, whether actual or potential, known or unknown,
matured or unmatured, contingent or otherwise, arising from events, facts or
circumstances occurring during the Release Period, which the SBL Releasing
Parties ever had, now have or hereafter may have against the LBCC Released
Parties in any way relating to LBCC, SBL, the LBCC Stock, or the C&E Agreement
and the transactions contemplated thereby, or compensation for service as the
SBL Director, other than any such Claims that arise from events, facts or
circumstances that result in any breach by LBCC Released Parties of their
obligations under this Agreement and any such Claims by the SBL Director under
any indemnification agreement between the SBL Director and LBCC.         c. The
releases contained herein are intended to be complete, global and
all-encompassing and specifically include claims that are known, unknown, fixed,
contingent or conditional with respect to the matters described herein as of the
Effective Date. Each Party hereby expressly waives any and all rights conferred
upon it by any statute or law which provides that a release does not extend to
claims which the claimant does not know or suspect to exist in its favor at the
time of executing the release, which if known by him must have materially
affected his release with the released party.

 

  6. Waiver:

 

  a. LBCC hereby expressly agrees to relinquish any and all vested and unvested
equity, ownership, stock, capital, profits and/or membership interest(s) in SBL,
including the SBL Stock, together with any rights to profits, distributions, or
dividends in SBL that it may have or ever had (collectively, the “SBL
Interests”). By entering into this Agreement, LBCC shall, and expressly agrees,
to assign, convey, transfer and deliver to SBL any and all of its rights, title,
and interest in any SBL Interests, free and clear of any pledge, lien, security
interest, encumbrance, charge or claim of any nature whatsoever, including,
without limitation, any pledge of SBL Interests to any lender, financial
institution, financing party, creditor or any third party.         b. SBL hereby
expressly agrees to relinquish any and all vested and unvested equity,
ownership, stock, capital, profits and/or membership interest(s) in LBCC,
including the LBCC Stock, together with any rights to profits, distributions, or
dividends in LBCC that it may have or ever had (collectively, the “LBCC
Interests”, collectively with the SBL Interests, the “Equity Interests”). By
entering into this Agreement, SBL shall, and expressly agrees, to assign,
convey, transfer and deliver to LBCC any and all of its rights, title, and
interest in any LBCC Interests, free and clear of any pledge, lien, security
interest, encumbrance, charge or claim of any nature whatsoever, including,
without limitation, any pledge of LBCC Interests to any lender, financial
institution, financing party, creditor or any third party.

 

 3 

 

 

  7. Representations and Warranties: Each Party hereby represents and warrants
to the other Party that, as of the Effective Date:

 

  a. Such Party has the requisite authority and capacity to enter into this
agreement and to execute, deliver and perform this Agreement and to carry out
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Party and constitutes a valid, binding obligation
between the Parties enforceable against such Party in accordance with its terms.
        b. The execution, delivery and performance by such Party of the
Agreement, and the consummation of the transactions contemplated thereby, does
not and will not (a) result in a violation or breach of any provision of the
organizational documents of such Party, (b) result in a violation or breach of
any provision of any law or any order, judgment, decree, writ, injunction, or
award by any Governmental Authority applicable to such Party or (c) require the
consent of or notice to any Person, or (d) or any other agreement to which such
Party is a party.         c. This Agreement has been approved by the board of
directors of such Party.         d. Such Party’s respective Equity Interests
represents all of the equity interests owned beneficially or of record by such
Party in LBCC, with respect to the LBCC Interests, or SBL, with respect to the
SBL Interests, as the case may be. Such Party is the registered and beneficial
owner of its respective Equity Interests and has good and marketable title to
such Equity Interests free and clear of all liens, pledges, mortgages, deeds of
trust, security interests, charges, claims, easements, encroachments, or other
encumbrances.

 

  8. Intellectual Property Rights: By executing this Agreement, each Party
acknowledges and agrees that any and all intellectual property of the other
Party or its Affiliates to which it had access shall be retained by the original
Party or its Affiliates and each Party waives any and all claims and rights,
statutory or otherwise, over any such intellectual property, and each Party
acknowledges and agrees that such Party has no license over any such
intellectual property rights, in the United States or anywhere else in the
world. For the purposes hereof, “intellectual property rights” means all rights,
title, and interests in and to all intellectual property and proprietary rights
of every kind and nature however denominated, throughout the world, including
patents, copyrights, trade secrets, domain names, and any and all registrations,
applications, licenses therefore and thereof, including all actions and rights
to sue at law or in equity for any past or future infringement, thereof.        
9. Further Assurance: Following the Effective Date, each of the Parties shall,
and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances, and take such
further actions as may be reasonably required to carry out the provisions of
this Agreement and give effect to the Stock Cancellations and other transactions
and agreements contemplated thereby.         10. Public Announcements: Except
with respect to LBCC to satisfy its disclosure requirements under the Securities
Exchange Act of 1934, as amended, unless otherwise required by law (based upon
the reasonable advice of counsel), no Party shall make any public announcements
in respect of this Agreement or the C&E Agreement or the transactions
contemplated thereby or otherwise communicate with any news media without the
prior written consent of the other parties, and the parties shall cooperate as
to the timing and contents of any such announcement.

 

 4 

 

 

  11. Entire Agreement: This Agreement contains the entire understanding of the
Parties with respect to the matters covered herein and therein and, except as
specifically set forth herein, neither the SBL nor LBCC makes any
representation, warranty, covenant or undertaking with respect to such matters.
        12. Survival of Agreement, Representations and Warranties: All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.         13. Successors and Assigns: This Agreement
shall bind and inure to the benefit of and be enforceable by the Parties and
their respective successors and assigns.         14. Governing Law; Venue: This
Agreement and the obligations, rights, remedies of the Parties hereto are to be
constructed in accordance with and governed by the laws of the State of
Delaware, with any action/dispute concerning this Agreement to be commenced
exclusively in the state and federal courts sitting in the State of Delaware.  
      15. Miscellaneous: This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understanding relating to the subject matter hereof. This Agreement may be
executed in two counterparts but all such counterparts shall together constitute
but one and the same instrument.

 

[Signature page follows.]

 

 5 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as on the
date first above written.

 

SBL HOLDINGS LIMITED  

SBL DIRECTOR:

     

By:

/s/ Timothy Connell  

/s/ Ramy Soliman

Name:

Timothy Connell   Name: Ramy Soliman Title: CEO             LONG BLOCKCHAIN
CORP.           By:

/s/ Andy Shape

   

Name:

Andy Shape    

Title:

CEO    

 

In Presence of:

 

WITNESS:

 

1. /s/

 

2. /s/

 

[Signature page to Separation and Mutual Release Agreement]

 



   

 

 

